oOo Om 1D DH A FF WY N

wo NM WH NY NN NN NY NY NHN SF YF Kr FTF Te Se Se GULCUD6
o a A uU & WN KF oO oO wD DA FF WY NH -

Case 20-51150-btb Doc 24 Entered 02/23/21 10:02:33 Page 1of2
NVB 5005(d) (Rev. 12/15)
William A. BAker, Esq.
PO Box 33354

Reno, Nevada 89533
Name, Address, Telephone No., Bar Number, Fax No. & E-mail address

UNITED STATES BANKRUPTCY COURT
DISTRICT OF NEVADA

 

Inte: ) BK 20-51150-BTB
JOSE R. MARTINEZ-CHICAS, Adversary Proceeding:
ARACELLI DIAZ, ) ary é
)
Debtor. )
Chapter: 13
Plaintiff, )
v. )
Defendant. )

NOTICE OF CHANGE OF ADDRESS OF ATTORNEY
A separate notice must be filed in each case and proceeding

WILLIAM A. BAKER (name of attorney) hereby gives notice of the following

changes of email address, mailing address, or both:

A. CHANGE OF EMAIL ADDRESS
Old email address: Whbaker@wbrl.com
New email address: bb2713@charter.net
Date of the change: 1/1/2021

 

B. CHANGE OF MAILING ADDRESS
Old mailing address: 9468 Double R. Bivd., Suite A

New mailing address: PO Box 33354
Date of the change: 1/1/2021

Signature of Attorney Date
1/18/2021

 

 
oOo wo NN DD

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

 

 

Case 20-51150-btb Doc 24 Entered 02/23/21 10:02:33 Page 2 of 2

CERTIFICATE OF SERVICE
Pursuant to Fed. R. Bankruptcy Proc. 9014, 7004 and Fed. Rule of Civ. Proc. 4(g), I
William A. Baker, swear under penalty of perjury that I am over the age of 18, not a party to the
within action and that I hereby certify that on January 18, 2021, a copy of the:

NOTICE OF CHANGE OF ADDRESS OF ATTORNEY

was served on the following parties by ECF filing and notice pursuant thereto to all parties
receiving such notice from the Court’s system:

Nathan R. Zeltzer
232 Court Street
Reno, Nevada 89501

William A. Van Meter, Trustee
PO Box 6630
Reno, Nevada 89513

PRA Receivables Management, LLC

PO Box 41021
Norfolk, Virginia 23541

I declare under penalty of perjury that the foregoing is true and correct.

William A. Baker, Esq.

 
